Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear how the claimed plate is related to the claimed first and second surfaces of the coupling portion of claim 1. It is noted that for examination purposes, the claimed first and second surfaces are being interpreted as surface of the plate, however, the applicant should amend the claim to clarify.
With respect to claim 3, it is noted that the applicant has claimed “a plurality of through-holes” in the independent claim and it is unclear if the claimed “plurality of openings” are in addition to the through holes or the same and therefore the claim would not be further limiting. For examination purposes, the limitation of the holes of claim 3 are being interpreted as the same as the claimed through holes and therefore, the claim does not appear to be further limiting. It is noted that the applicant should amend the claim to clarify. 
With respect to claim 5, the applicant claims “the plate defining a grid configuration”, however, it is noted that the independent claim has been amended to including the limitation of the through holes “configured in a grid pattern”. As discussed above with respect to claim 2, the plate is being interpreted as the surface having the holes in a grid pattern. It is unclear how the claimed “a grid configuration” of claim 5 is different than that in the independent claim. It is noted that for examination purposes, the limitation of claim 5 is being interpreted as not further limiting independent claim, however, the applicant should amend the claim to clarify.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in detail, the claimed openings of claim 3 and the grid configuration of claim 5 appear to not further the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlefair et al. (2019/0336253) in view of Kois et al. (6,582,931).
Littlefair teaches an apparatus comprising a dental model coupling portion 130 comprising a first surface 132 and a second surface (see annaoted figure), wherein the first surface is configured to provide a fixation interface between the first surface and a dental model (see fig. 4, par. 90), and a base plate adapter coupling portion 131, the base plate adaptor coupling portion including a body fixedly secured to the second surface of the dental model (see annotated figure), and a set of prongs 134 extending from the body, the prongs being configured to removably vertically secure the base pate adapter coupling portion to a base plate adapter of a dental model articulator (such that the surface 131 including the prongs 134 include a magnetic surface 135 the secures the dental model coupling portion to an adapter 120 which is capable of being secured to an articulator). Littlefair teaches the apparatus as substantially claimed and discussed above, however, does not specifically teach a plurality of through-holes traversing form the first surface to the second surface, wherein the plurality of through-holes are configured in a gird patter and is further configured to provide a fixation interface between the first surface of the dental model coupling portion and a dental model. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kois teaches an apparatus comprising a dental model coupling portion 34, the dental model coupling portion comprising a first surface (upper surface, fig. 2) and a second surface (lower surface with prongs) with a plurality of through holes 38 traversing from the first surface to the second surface, wherein the plurality of through holes are configured in a grid pattern (see figs. 2-3, such that they are arranged in rows resembling a grid), a base plate adapter coupling portion comprising a set of prongs 35 extending from the dental model coupling portion configured to secure the base plate adapter coupling portion to a base plate adapter of a dental model articulator (see figs. 4-5). It would have been obvious to one having ordinary skill in the art to modify the dental model coupling portion taught by Littlefair with the through holes taught by Kois in order to help receive and secure the dental model on the coupling portion.
With respect to claim 2, Littlefair further teaches wherein the dental model coupling portion includes a plate (see figs. 3a-3b).
With respect to claim 3, Littlefair teaches the invention as substantially claimed and discussed above, however, does not specifically teach the plate includes a plurality of openings.
Kois teaches the plate includes a plurality of openings 34 (see above 112 rejection regarding how this limitation is being interpreted). It would have been obvious to one having ordinary skill in the art to modify the dental model coupling portion taught by Littlefair with the through holes/openings as taught by Kois in order to help receive and secure the dental model on the coupling portion.
With respect to claim 5, Littlefair teaches the invention as substantially claimed and discussed above, however, does not specifically teach the plate defining a grid configuration.
Kois teaches the plate includes a plurality of openings 34 defining a grid configuration (see above 112 rejection regarding how this limitation is being interpreted). It would have been obvious to one having ordinary skill in the art to modify the dental model coupling portion taught by Littlefair with the through holes/openings as taught by Kois in order to help receive and secure the dental model on the coupling portion.
With respect to claim 6, Littlefair further teaches a dental model fixedly secured to the dental model coupling portion, the dental model including a three dimensional representation of a patient’s dentition (see fig. 4, par. 90).
With respect to claim 13, Littlefair further teaches the apparatus further comprising a base plate adapter 120, the base plate adaptor including a first side 121 configured to removably coupled with the base plate adapter coupling portion (par. 91) and a second side opposite the first side (see fig. 2, the second side being the side connected to element 124), the second side being configured to removably couple with a dental model articulator (see fig. 2, such that in the same manner that the plate 120 is connected to element 124 it can be connected to an articulator, see par. 87).
With respect to claim 15, Littlefair further teaches the first side of the base plate adapter includes a plurality of recesses 122 configured to receive the prongs of the base plate adapter coupling portion (see fig. 2).
With respect to claim 17 Littlefair further the second side including one or more protrusions, the one or more protrusions on the second side being capable of being configured to complement features of a dental model articulator to thereby provide angular alignment between the base plate adapter and the dental model articulator (see fig. 2, annaoted figure below). It is noted that the plate 120 is removably affixed to the scanner 124 and therefore, the structure is capable of functioning as claimed. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 18, Littlefair further teaches wherein the base plate adapter further includes a first body presenting the first side, the first body defining a first central axis (see figs. 2, such that the first body is the upper surface with the first central axis being the horizontal central axis, i.e. the axis extending across the first surface) and a second body presenting the second side, the second body defining a second central axis, the second central axis being parallel with the first central axis, the first central axis being offset form the second central axis (the second body with the second central axis being the second surface, i.e. the bottom surface the plate 120 connected to element 124, such that the axis extends horizontally across the surface which is parallel to the first axis but axially offset).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Littlefair et al. (2019/0336253) in view of Kois et al. (6,582,931) applied to claim 3 above, and further in view of Gramannet al. (2010/0151408).
Littlefair/Kois teaches the invention as substantially claimed and discussed above, however, does not specially teach the openings having a square configuration.
Gramannet teaches a plate with openings for retaining a material wherein the openings have a square configuration It would have been obvious to one having ordinary skill in the art to modify the shape of the openings as taught by Littlefair/Kois with the square openings as taught by Gramannet since such a modification would have involved a mere change in the shape of a component which is generally recognized as being within the level of ordinary skill in the art . It is noted that the openings of both Kois and Gramannet are for the same purpose, holding a material to the plate and the square shape does not provide any unexpected results and it is further noted that the applicant discloses that the shape is a design choice and does not provide unexpected results and the openings can be a variety of shapes. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlefair et al. (2019/0336253) in view of Kois et al. (6,582,931) as applied to claim 1 above, and further in view of Rohrer (DE 2922045).
Littlefair/Kois teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base plate adapter coupling portion further including a centering pin and the prongs being angularly spaced apart from each other about the centering pin.
Rohrer teaches an apparatus comprising a coupling portion including a centering pin 15 (for accepting recess 9) and prongs 16 (for accepting recesses 11) being angularly spaced apart form each other about the centering pin (see figs. 2-3, translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the prongs taught by Littlefair/Kois to including a centering pin as taught by Rohrer in order to help assist in centering the device when placing it on the adaptor.  

Claims 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlefair et al. (2019/0336253) in view of Kois et al. (6,582,931) as applied to claims 1 and 15 above, and further in view of Kim (5,967,776).
Littlefair/Kois teaches the invention as substantially claimed and discussed above, however, does not specifically teach each prong includes a vertically projecting portion projecting vertically form the base and a laterally projecting portion projecting laterally from the vertically projecting portion, and each prong defining a gap between the laterally projecting portion and the base and wherein the recesses and the prongs being configured to provide a bayonet coupling.
Kim teaches an apparatus for connection to a dental model including a plate comprising prongs 52, each prong including a vertically projecting portion from the base 53 and a laterally projecting portion projecting laterally from the vertically projecting portion (see fig. 9) , with respect to claim 12, each prong defining a gap between the laterally projecting portion and the base (see fig. 9, the gap accepting tabs 55) and wherein the recesses and the prongs being configured to provide a bayonet coupling (see fig. 9). It would have been obvious to one having ordinary skill in the art before the filling date of the invention to modify prongs taught by Littlefair/Kois with the prongs taught by Kim in order to prevent accidental detachment. Such that the additional requirement of Kim to rotate the plate in place will prevent accidental detachment between the elements when only a magnetic for as taught by Littlefair is required.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlefair et al. (2019/0336253) in view of Kois et al. (6,582,931) as applied to claim 13 above, and further in view of Gambacorta (2007/0190480).
  Littlefair/Kois teaches the invention as substantially claimed and discussed above including Littlefair teaching the base plate configured to provide removable coupling, however, does not teach the removably coupling being a ferromagnetic member.
Gambacorta teaches a base plate adapter including a ferromagnetic member 38 configured to provide removably coupling (pars. 33-34). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the coupling taught by  Littlefair/Kois with the magnetic coupling taught by Gambacorta in order to quickly and easily attach and detach the two elements. It is further noted that magnetic couplings are as known means of coupling elements together as taught by Littlefair. 
Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed apparatus including a dental model adapter including a body fixedly secured relative to the dental model coupling portion, a centering pin extending from the body and a set of bayonet prongs extending from the body, the set of bayonet prongs being positioned radially around the centering pin, a base plate adapter including a first side including a centering pin recess configured to concentrically receive the centering pin, a set of bayonet recesses positioned inwardly from an outer perimeter of the first side and radially around the centering pin recess in combination with the other claimed limitations.
A kit comprising a dental model adapter including a body fixedly secured relative to the dental model coupling portion, a set of bayonet prongs extending from the body, the set of bayonet prongs being positioned radially around the centering pin, a plurality of base plate adapters, each including a first side including a set of bayonet recesses, the bayonet recesses on the first side of each base plate adapter being configured identically to the bayonet recesses on the first side of the other base plate adapters such that he bayonet recesses on the first side of each base plate adapter are configured to couple with the bayonet prongs on the base plate adapter coupling portion, the second side of each base plate adapter being configured differently form the second side of the other base plate adapters to thereby complement different kinds of dental model articulator in combination with the other claimed limitations. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/3/2022